NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                              JUL 27 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
ROBERT COLBURN, Jr.,                             No. 16-15532

              Plaintiff-Appellant,               D.C. No. 3:15-cv-00586-JST

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                             Submitted July 25, 2017**


Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      Robert Colburn appeals pro se the district court’s decision affirming the

denial of his application for supplemental security income under Title XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

1.    The ALJ did not err by concluding that nurse practitioner Esker Ligon was

not an acceptable medical source. Under the operative social security regulations

governing this appeal, nurse practitioners do not qualify as acceptable medical

sources. 20 C.F.R. § 416.913(d)(1) (effective until Mar. 27, 2017).1 Further,

assuming without deciding that Gomez v. Chater, 74 F.3d 967 (9th Cir. 1996),

remains good law following the repeal of 20 C.F.R. § 416.913(a)(6) in 2000, the

administrative record does not establish that NP Ligon worked closely enough with

supervising psychiatrist Dr. Donald Tarver in order to trigger the interdisciplinary

team exception in Gomez. See Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

2010) (declining to address whether Gomez remains good law but affirming the

ALJ’s decision not to consider the opinion of a physician’s assistant as an

acceptable medical source when “the record [did] not show that she worked under

a physician’s close supervision”); see also Gomez, 74 F.3d at 971 (applying

interdisciplinary team exception when the record established that the “[nurse


      1
       20 C.F.R. § 416.913 was amended effective March 27, 2017. Revisions to
Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18,
2017).
                                          2
practitioner] consulted with [her supervising physician] regarding [the claimant’s]

treatment numerous times over the course of her relationship with the [claimant]”).

2.    Colburn’s remaining arguments on appeal are waived. Colburn did not raise

these arguments below, and Colburn’s reason for failing to raise these arguments

below -- failure to timely review the administrative record -- does not by itself

satisfy the Ninth Circuit’s exceptions to the general rules regarding waiver. See

Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006).

      AFFIRMED.




                                           3